UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1589


EMANUEL RICHARD HOWARD,

                Plaintiff - Appellant,

          v.

JERADINE CHILDS, Chief Judge 5th Cir; TIVIS THERLAND, Atty
at Trial; ANNE SPEARS WALSH, 5th Cir Solicitor; WILLIAM
BYARS, JR., Director of SCDC; KELA EVANS THOMAS, Director
Dept PPPS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-03418-JFA)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emanuel Richard Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emanuel     Richard    Howard       appeals       the    district         court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The   district    court    referred      this    case    to     a    magistrate         judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).

The   magistrate    judge       recommended      that     relief         be    denied       and

advised Howard that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely       filing     of    specific           objections         to     a

magistrate      judge’s     recommendation        is     necessary            to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been      warned      of      the        consequences            of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Howard

has waived appellate review by failing to file objections after

receiving proper notice.           Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented          in   the        materials

before    the   court     and   argument      would     not    aid       the       decisional

process.

                                                                                     AFFIRMED



                                          2